124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kevin GUYTON, Defendant-Appellant.
No. 96-16516.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Sept. 12, 1997.

Appeal from the United States District Court for the District of Hawaii David A. Ezra, District Judge, Presiding
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Kevin Guyton appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for his bank robbery conviction, and his "motion to nullify" the Comprehensive Crime Control Act of 1984.  For the reasons stated in the district court's order dated June 12, 1996, we affirm.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3